Citation Nr: 0639908	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The appellant is the widow of the veteran who served in the 
Philippine Commonwealth Army from September 1941 to May 1942 
and from July 1945 to March 1946.  The veteran died in 
November 1999.  

In a decision dated in May 2004, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, denied entitlement to service connection for 
the cause of the veteran's death and denied entitlement to 
accrued benefits.  The appellant's disagreement with that 
decision led to this appeal.  


FINDINGS OF FACT

1.  The veteran died in November 1999; the certified cause of 
his death was respiratory failure, pneumonia, and paralysis.  

2.  During his lifetime the veteran had not established 
service-connection for any disability.  

3.  There is no competent evidence that the veteran had any 
respiratory disorder, pneumonia, or paralysis in service, and 
there is no competent evidence linking any such disease or 
disability to his service.  

4.  The veteran did not file a claim of entitlement to VA 
benefits during his lifetime.  

5.  The appellant did not file an accrued benefits claim 
within one year after the veteran's death.  



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).  

2.  The appellant's claim for accrued benefits was untimely 
filed, and lacks legal merit.  38 U.S.C.A. § 5121(c) 
(West 2002); 38 C.F.R. § 3.1000(c) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the VCAA applies to the appellant's claim for 
service connection for the cause of the veteran's death.  The 
issue of entitlement to accrued benefit is not, however, 
subject to the provisions of the VCAA.  That is because, as 
will be discussed later, the salient facts pertaining to that 
issue are not in dispute, and the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002) 
citing Livesay v. Principi, 15 Vet. App. 165 (2001).  

As to the claim of entitlement to service connection for the 
cause of the veteran's death, prior to its adjudication of 
that claim, the RO advised the appellant of VA's duties to 
notify and assist in the development of the claim.  In a 
March 2004 letter, the RO explained the evidence necessary to 
substantiate her claim for service connection for cause of 
the veteran's death, the evidence VA was responsible for 
providing, and the evidence she was responsible for 
providing.  In the letter, the RO also notified the appellant 
that a claim for accrued benefits must be filed within one 
year from the date of the veteran's death.  The record does 
not include a letter to the appellant explicitly asking her 
to provide "any evidence in [her] possession that pertains" 
to her claims.  Nevertheless, the Board finds that she has 
essentially been notified of the need to provide such 
evidence, since the March 2004 letter informed her that 
additional information or evidence was needed to support her 
cause of death claim and asked her to send the information or 
evidence to the RO.  Thus, she has been adequately informed 
of the need to submit relevant evidence in her possession, 
and has had ample opportunity to respond/supplement the 
record.  

The Board acknowledges that the RO did not provide the 
appellant with notice regarding effective dates as outlined 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  She is not prejudiced by lack of such notice, as 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  Finally, 
the appellant has not alleged that notice in this case was 
less than adequate.  
As to the duty to assist, the veteran's service personnel 
records and a physical examination report dated in July 1945 
are associated with the claims file.  While those records 
show the veteran's blood pressure was 150/72 and that 
hypertension was diagnosed when he reentered service in 
July 1945, when he left service in March 1946, his physical 
condition was reported as normal, and there is, therefore, no 
evidence of aggravation of hypertension in service.  Further, 
there is no evidence that suggests that the veteran suffered 
an injury or disease during military service related to any 
respiratory disorder, pneumonia, or paralysis.  Thus, 
although requested by the appellant, the Board finds that 
obtaining an opinion concerning a possible relationship 
between the veteran's death and his military service is not 
appropriate in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.  

Cause of death

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Certain chronic diseases, including hypertension, if 
manifested to a compensable degree within a specified post-
service period (one year for hypertension), may be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Review of the record shows that the veteran did not establish 
service connection for any disability during his lifetime.  
His certificate of death shows that he died in November 1999 
and that the cause of his death was respiratory failure, 
pneumonia, and paralysis.  In a February 2004 letter, the 
veteran's attending physician certified that the veteran was 
sick with hemiplegia in 1992 and until his death in 
November 1999 with the diagnosis of respiratory failure, 
pneumonia, and paralysis.  

A physical examination report indicates that when the veteran 
reentered active service in July 1945, his blood pressure was 
150/72 and that hypertension was diagnosed.  His lungs were 
evaluated as normal.  However, when he was discharged from 
service in March 1946, it was reported that he had received 
no wounds in service, had malaria in service but that his 
physical condition when discharged was normal.  Neither the 
veteran's service medical records nor his administrative 
records indicate that he had respiratory problems or 
pneumonia in service, nor do they indicate any paralysis.  
There is no evidence of pneumonia or any other respiratory 
problem until the time of his death, and the first evidence 
of paralysis was not until 1992 when he was sick with 
hemiplegia.  

Furthermore, there is no competent (medical opinion) evidence 
that links the any respiratory disorder, pneumonia, or 
paralysis to service.  The more than four decades between 
service and documented hemiplegia and paralysis, pneumonia, 
or any respiratory disorder is, of itself, a factor against a 
determination that the veteran's respiratory condition, 
pneumonia, or paralysis is service connected.  

The Board is left with the appellant's assertions that the 
hemiplegia and paralysis and pneumonia were related to the 
veteran's hypertension, which she implies she believes was 
aggravated in service and eventually led to his paralysis and 
pneumonia.  The record does not show, nor does the appellant 
contend, that she has specialized education, training, or 
experience that would qualify her to provide an opinion on 
this matter.  It is now well established that a layperson 
such as the appellant is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and her opinion that the veteran's fatal pneumonia and 
paralysis are related to his military service is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, 
the benefit of the doubt doctrine is not for application, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 

Accrued benefits

Accrued benefits compensate a surviving spouse whose veteran 
spouse had a claim pending before VA at the time of death.  
However, a claim for accrued benefits must be filed within 
one year of the veteran's death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  In this case the veteran died in 
November 1999, and the RO received the accrued benefits claim 
in December 2003, more than one year after the veteran's 
death.  The appellant's claim fails on this basis alone. 

In addition, the record does not indicate, nor does the 
appellant contend, that the veteran had a claim for 
compensation pending at the time of this death.  An accrued 
benefits claim is derivative of a claim filed by a veteran 
during his or her lifetime.  In the absence of an underlying 
claim, there is no basis for awarding an accrued benefits 
claim.  

As threshold legal criteria, i.e., timeliness of filing and a 
pending underlying claim, have not been met, the claim is 
without legal merit must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

The Board acknowledges the appellant's argument that she did 
not file a timely claim for accrued benefits because she did 
not know anything about the prescribed period for filing the 
claim.  The Court has held that alleged ignorance cannot be 
used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991) 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947); see also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  The Court in Morris noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris at 265.  






ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


